Case: 4:16-cv-01132-SNLJ Doc. #: 241 Filed: 03/16/21 Page: 1 of 3 PageID #: 7541


                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF MISSOURI
                                         EASTERN DIVISION
LEVINE HAT CO.,                                        )
                                                       )
              Plaintiff(s),                            )
                                                       )
    v.                                                 )         No. 4:16-CV-01132-SNLJ
                                                       )
INNATE INTELLIGENCE, LLC, et al.,                      )
                                                       )
              Defendant(s).                            )
                                                       )

                               AMENDED CASE MANAGEMENT ORDER

     This action is set for a three-day jury trial on May 17, 2021, at 01:30 PM.

         In this case, unless otherwise ordered by the Court, the attorneys shall, not less than

twenty (20) days prior to the date set for trial:

         1.       Stipulation: Meet and jointly prepare and file with the Clerk a JOINT Stipulation

of all uncontested facts, which may be read into evidence subject to any objections of any party

set forth in said stipulation (including a brief summary of the case which may be used on Voir

Dire).

         2.       Witnesses:

                  (a)    Deliver to opposing counsel, and to the Clerk, a list of all proposed witnesses,

identifying those witnesses who will be called to testify and those who may be called.

                  (b)    Except for good cause shown, no party will be permitted to call any witnesses

not listed in compliance with this Order.

         3.       Exhibits:

                  (a)    Mark for identification all exhibits to be offered in evidence at the trial

(Plaintiffs to use Arabic numerals and defendants to use letters, e.g., Pltf-1, Deft.-A, or Pltf

Jones-1, Deft Smith-A, if there is more than one plaintiff or defendant), and deliver to opposing
Case: 4:16-cv-01132-SNLJ Doc. #: 241 Filed: 03/16/21 Page: 2 of 3 PageID #: 7542


counsel and to the Clerk a list of such exhibits, identifying those that will be introduced into

evidence and those that may be introduced. The list shall clearly indicate for each business

record whether the proponent seeks to authenticate the business record by affidavit or

declaration pursuant to Fed. R. Evid. 902(11) or 902(12).

             (b)   Submit said exhibits or true copies thereof, and copies of all affidavits or

declarations pursuant to Fed. R. Evid. 902(11)or 902(12), to opposing counsel for examination.

Prior to trial, the parties shall stipulate which exhibits may be introduced without objection or

preliminary identification, and shall file written objections to all other exhibits.

             (c)   Except for good cause shown, no party will be permitted to offer any exhibits

not identified or not submitted by said party for examination by opposing counsel in compliance

with this Order. Any objections not made in writing at least ten (10) days prior to trial may be

considered waived.

      4.     Depositions, Interrogatory Answers, and Request for Admissions:

             (a)   Deliver to opposing counsel and to the Clerk a list of all interrogatory

answers or parts thereof and depositions or parts thereof (identified by page and line numbers),

and answers to requests for admissions proposed to be offered in evidence. At least ten (10)

days before trial, opposing counsel shall state in writing any objections to such testimony and

shall identify any additional portions of such depositions not listed by the offering party which

opposing counsel proposes to offer.

             (b)   Except for good cause shown, no party will be permitted to offer any

interrogatory answer, or deposition or part thereof, or answer to a request for admissions not

listed in compliance with this Order. Any objections not made as above required may be

considered waived.

      5.     Instructions: Submit to the Court and to opposing counsel their written request for

instructions and forms of verdicts reserving the right to submit requests for additional or


                                                  -2-
Case: 4:16-cv-01132-SNLJ Doc. #: 241 Filed: 03/16/21 Page: 3 of 3 PageID #: 7543


modified instructions at least ten (10) days before trial in light of opposing party’s requests for

instructions. (Each request must be supported by at least one pertinent citation.).

      6.     Trial Brief: Submit to the Court and opposing counsel a trial brief stating the legal

and factual issues and authorities relied on and discussing any anticipated substantive or

procedural problems.

      7.     Motions In Limine: File all motions in limine to exclude evidence, and submit a

courtesy copy directly to the Court’s chambers, at least ten (10) days before trial.



      Failure to comply with any part of this order may result in the imposition of sanctions.

      Dated this 16th day of March, 2021.




                                                   ________________________________
                                                   STEPHEN N. LIMBAUGH, JR.
                                                   SENIOR UNITED STATES DISTRICT JUDGE




                                                 -3-
